Title: From James Madison to Albert G. Slaughter, 1 August 1825
From: Madison, James
To: Slaughter, Albert G.


        
          Augst. 1. 1825
        
        I recd. Sir, some time ago, your favour of June 7. inclosing a sample of the Vicuña wool, and I must ask you to excuse an unintentional delay in thanking you for it.
        I am not sure that I had before seen the article in its unwrought State: I have often seen the delicate fabric made of it, which is understood to have

been a monopoly of the Spanish Court, and obtained thence as a special favor only.
        The introduction of the race producing such a fleece into the U.S. has been spoken of; and might not perhaps be frustrated by the difference of physical circumstances. It is worthy of experiment at least, where favorable opportunities present themselves. With friendly respect
        
          J. M
        
      